124 F.3d 204
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.John HARVEY and Carol Sue Addis Harvey, Plaintiffs-Appellants,v.Dr. LEE, Dr. Brokema, Carol Slapinski, Greg Hupfer, Dr.Mork, WINNEBAGO MENTAL HEALTH INSTITUTE, Brown CountySheriff's Department Officers, Manitowoc County Sherriff'sDepartment, Deputy Senglaub, Deputy Bessler Lt. Bielke, St.Vincent's Hospital, Gayle Kennedy, and Wisconsin State,Patrol Trooper # 322, Defendant-Appellees.
No. 96-4075.
United States Court of Appeals, Seventh Circuit.
Submitted August 21, 1997*Aug. 28, 1997.Rehearing Denied Sept. 18, 1997.

Appeal from the United States District Court for the Eastern District of Wisconsin, No. 96-C-615;  Rudolph T. Randa, Judge.
Before CUMMINGS, BAUER,and WOOD, Circuit Judges.

ORDER

1
Pro se litigants, John Harvey and Carol Sue Addis Harvey, brought this action against various Wisconsin County and State law enforcement officers, a private hospital and its employee, and a state run mental institute.  The Harveys' claims of excessive force, medical malpractice, and defamation all relate to a high speed chase and John Harvey's resulting injuries.  The district court granted the defendants' various motions for summary judgment.  The Harveys appeal.


2
The Harveys' appellate brief does not present comprehensible arguments, nor citations to any authority or parts of the record.  In addition, the Harveys fail to state a distinct reason for reversal of the district court's judgment.  An appellant's brief must "contain the contentions of the appellant on the issues presented, and the reasons therefor, with citations to authorities, statutes, and parts of the record relied on."  Fed. R.App. P. 28(a)(6).  We have previously warned pro se litigants that this court will dismiss an appeal that does not contain an identifiable argument or that fails to specify any error in the district court's decision.  United States ex rel.  Verdone v. Circuit Court for Taylor County, 73 F.3d 669, 673 (7th Cir.1995);  Brooks v. Allison Div. of Gen. Motors Corp., 874 F.2d 489, 490 (7th Cir.1989).


3
The Harveys failed to make a "minimally complete and comprehensible argument for each of his claims," Luddington v. Indiana Bell Tel. Co., 966 F.2d 225, 230 (7th Cir.1992), cert. denied, 511 U.S. 1068 (1994);  therefore, they have not satisfied the requirements of Federal Rule of Appellate Procedure 28(a)(6).  Because they has not preserved their claims for appellate review, we dismiss the appeal.1


4
DISMISSED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)


1
 The Eleventh Amendment to the United States Constitution prohibits suits against states in federal courts, except where a state official violates federal law.  Vickery v. Jones, 100 F.3d 1334, 1346 (7th Cir.1996), cert. denied, 117 S. Ct. 1553 (1997).  Here, the district court concluded that the Harveys' claim against St. Vincent's Hospital, Gayle Kennedy and Trooper # 332 was barred based on Wis.  Stat. § 895.53.  However, we need not discuss whether the Harveys' claim meets Eleventh Amendment requirements, as their assertions do not state a claim upon which relief can be granted.  Fed. R. Civ. Pro. 12(b)(6)